Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.116 Page 1 of 35




 Brad H. Bearnson (#3633)
 Wayne K. Caldwell (#9466)
 Aaron K. Bergman (#13147)
 BEARNSON & CALDWELL, LLC
 Attorneys for Plaintiff
 399 North Main, Suite 270
 Logan, Utah 84321
 Telephone: (435)752-6300
 Facsimile: (435)752-6301
 Email: bbearnson@bearnsonlaw.com
 Email: wcaldwell@bearnsonlaw.com
 Email: abergman@bearnsonlaw.com
 For emails, please cc: pi.paralegal1@bearnsonlaw.com

                 IN THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF UTAH, NORTHERN DIVISION

 EMILY ARTHUR, by and through her            SECOND AMENDED COMPLAINT
 Legal Guardian, Julie Arthur,                                   &
              Plaintiff                                  JURY DEMAND

        v.

 UTAH       STATE    UNIVERSITY,       a
 subdivision of the State of Utah; SUE
 REEVES, an individual; TIMOTHY A.
 SLOCUM, an individual; SARAH
 BODILY, an individual; JEFF SHEEN, an
 individual; HEIDI KESLER, an individual;    Appointed Magistrate: Jared C. Bennett
 and DOES 1 through 50, inclusive,
                                                    Case No. 2:20-cv-00540-JCB
              Defendants.


       COMES NOW Plaintiff, EMILY ARTHUR, by and through her legally appointed

 guardian, Julie Arthur, and by and through her attorney, Aaron K. Bergman and

 BEARNSON AND CALDWELL,               LLC,    and       hereby   complains   against
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.117 Page 2 of 35




 Defendants UTAH STATE UNIVERSITY; TIMOTHY A. SLOCUM; SUE REEVES;

 SARAH BODILY; JEFF SHEEN; and DOES 1 through 50, as follows:

                                 NATURE OF ACTION

       1.     This action seeks damages and injunctive relief against the Utah State

 University for its unlawful discrimination and expulsion of Emily Arthur, a disabled

 person.

                                        PARTIES

       2.     Plaintiff EMILY ARTHUR (hereinafter “Emily”) resides in Salt Lake

 County, Utah. Emily was born disabled, having Down syndrome, causing developmental

 and intellectual delays. Pursuant to Rule 17 of the Utah Rules of Civil Procedure, Emily

 appears with the help of her legal guardian, Mrs. Julie Arthur, who is also Emily’s

 biological mother (hereinafter “Mrs. Arthur”).

       3.     Defendant TIMOTHY A. SLOCUM is residing in Cache County, Utah.

       4.     Defendant SARAH BODILY is residing in Cache County, Utah.

       5.     Defendant SUE REEVES is residing in Cache County, Utah.

       6.     Defendant JEFF SHEEN is residing in Cache County, Utah.

       7.     Defendant HEIDI KESLER is residing in Cache County, Utah.

       8.     Defendant UTAH STATE UNIVERSITY is a system of higher education

 (hereinafter referred to at times as “USU”). In or about the fall of 2014, Defendant USU

 began to offer a pilot program called “Aggies Elevated.” (Hereinafter referred to at times

 as the “AE Program”). The AE Program is conducted by Defendant USU’s Center for
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.118 Page 3 of 35




 Persons with Disabilities, which is a unit of the Emma Eccles Jones College of Education

 and Human Services.

          9.     While the Individuals with Disabilities Education Act, and its predecessor,

 ensures primary-years education to disabled students, and while the Americans with

 Disabilities Act has been in existence since year 1990, Defendant’s AE Program was

 brought to fruition by virtue of a 2010 announcement, by the Office of Postsecondary

 Education (“OPE”), which announcement set forth the availability of grants for

 “Transition Programs for Students with Intellectual Disabilities” (“TPSID”).

          10.    As a prerequisite to obtaining the TPSID grant, Defendant’s AE Program

 was required to utilize such grant proceeds for students with mental retardation or

 cognitive impairment characterized by significant limitation in intellectual and cognitive

 functioning and adaptive behavior as expressed in conceptual, social, and practical

 adaptive skills. 1

          11.    In other words, by making such grants available to Defendant, the OPE

 intended such funds to be used for those with significant limitations resulting from their

 disability. By way of example, the principal purpose of such funding was not to make

 transition programs available to those with school-related anxiety, moderate learning

 disabilities, attention-deficit-disorder, autism spectrum disorders, etc. Rather, the OPE

 intended that TPSID grants would be utilized in such a manner as to encourage transition



 1
     See https://www2.ed.gov/programs/tpsid/tpsid-2010-competition-faqs.pdf (03/23/2020).
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.119 Page 4 of 35




 programs for those students whose disabilities were significant enough to have previously

 denied them access to higher education.

        12.    Defendant USU advertised the AE Program as though it met the goals and

 criteria of the TPSID grant, stating the program “offers the same promise that a college

 education does to any other young adult.” 2

        13.    Two years after starting the AE Program, Defendant received one-point-one

 million dollars ($1.1M) in grant monies from the OPE. Defendant received more grant

 money than it would have, because Defendant purported that it would be providing its

 AE Program students with greater support, such as second-year AE Program students

 rooming in dorms with first-year AE Program students, mentors, living support

 personnel, and so forth.

        14.    In 2016, Defendant began making plans to submit an application

 for Comprehensive Transition Program (“CTP”) status, which would make additional

 federal funding and aide available to Defendant’s students, and thereby to Defendant. 3

        15.    Defendant obtained its goal:

               UPDATE: We have been approved as a Comprehensive Transition
               Program by the Federal Government so students can complete the
               FAFSA! Aggies Elevated has begun the process to become a
               Certified Transition Program, which would allow qualified students
               to file the Free Application for Federal Student Aid (FAFSA). Title
               IV of the Higher Education Opportunity Act (2008) allows eligible

 2
   See https://aggieselevated.usu.edu/stories/news (03/23/2020); see also
 https://www.ksl.com/article/31501088/usu-launches-program-for-students-with-intellectual-
 disability (03/23/2020, via https://www.aggieselevated.usu.edu/stories/news).
 3
   See https://www.usu.edu/trustees/agenda/2016/pdf/03-04-16.pdf (03/23/2020)
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.120 Page 5 of 35




               students with intellectual disabilities attending CTPs to receive
               federal financial aid in the form of Pell Grants, Federal
               Supplemental Education Opportunity Grants, or Work-Study
               program funds.

 See https://aggieselevated.usu.edu/program/ctp (03/23/2020).

                                JURISDICTION & VENUE

        16.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331.

        17.    This Court has venue pursuant to 28 U.S.C. § 1391.

        18.    Defendant USU has no immunity for violations of Title II of the Americans

 with Disabilities Act and its implementing regulations where such violations can be

 traced to constitutional violations.

        19.    Defendant USU has no immunity for violations of section 504 of the

 Rehabilitation Act and its implementing regulations.

        20.    The individual Defendants have no immunity as to any valid claims that

 may be pursued by the relief mechanism set forth under 42 U.S.C. § 1983.

                                 STATEMENT OF FACTS

        21.    Emily applied to the AE Program as an accomplished high school graduate,

 and being the first student with Down Syndrome in the Canyons School District to

 receive a diploma. Emily’s earnest wish was to be able to attend college. Her goal was to

 eventually work at a daycare/preschool program for children with Down syndrome, and

 she had been actively participating in the child development preschool program to help

 prepare for that role.
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.121 Page 6 of 35




       22.    During high school, Emily had been a model student. She did not have any

 reported misbehaviors of any significance, had been on the honor roll multiples time

 throughout high school, and had never been previously disciplined in regards

 inappropriate sexual behavior towards others or herself.

       23.    At graduation, Emily was invited to speak, and provided a well

 thought-out presentation which she herself wrote. See Graduation Speech, attached hereto

 as Exhibit “A.”

       24.    Prior to Emily’s graduation, Emily identified the AE Program as one of

 three programs of interest, and after substantial research determined to pursue enrollment

 with the AE Program, whose application processwas quite extensive.

       25.    Prior to filing an application to the AE Program, Emily’s mother, Julie

 Arthur (hereinafter “Mrs. Arthur”) reached out to the AE Program, and was directed to

 communicate with Sue Reeves, the assistant director of the AE Program, regarding any

 questions that she had regarding Emily’s prospective application to the AE Program.

       26.    Julie engaged in substantial correspondence with Ms. Reeves over the

 course of spring 2017, including discussions regarding what standards the AE Program

 had for incoming applicants, what the interview process would be for applicants to the

 AE Program, whether Emily would be a good fit for the program, and whether Ms.

 Reeves could identify any potential concerns that she had with Emily’s admission into

 the AE Program.
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.122 Page 7 of 35




       27.    Over several conversations between Julie, Emily, and Ms. Reeves,

 including one in person conversation that occurred in fall of 2017, Ms. Reeves did not at

 any point indicate that she had any concerns about Emily’s appropriateness for the AE

 Program.

       28.    Rather, Ms. Reeves represented on multiple occasions that Emily was

 perfect for the AE Program and further indicated her confidence that Emily would be

 accepted into the AE Program, and would thrive through the course of the program.

       29.    Emily applied in the fall of 2017, and was notified in February 2018 of her

 provisional acceptance into the AE Program via a letter signed by Sarah Bodily, the

 director of the AE Program. Emily was one of only two students admitted into the AE

 Program on a provisional basis for fall of 2018. Upon information and belief, the other

 student admitted to the program on a provisional basis was also a student who was

 diagnosed with Down Syndrome, and had similar developmental and intellectual delays

 as Emily.

       30.    At the time of her provisional admission into the AE Program, Emily also

 received a Letter of Acceptance to Utah State University, and further received a full

 standard freshman introductory packet to Utah State University.

       31.    When Mrs. Arthur inquired of Sarah Bodily the basis for Emily’s

 provisional acceptance into the AE Program, Sarah Bodily informed Julie that the AE
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.123 Page 8 of 35




 Program had “had bad experiences in the past” with students that had similar disabilities

 to Emily.

        32.       At the USU orientation meeting in February of 2018, Emily was first

 introduced to Sarah Bodily, Sue Reeves, Jeff Sheen (the Associate Director of Research

 and Training at the Utah State University Center for Persons with Disabilities), and Matt

 Wappett (the Executive Director of the Utah State University Center for Persons with

 Disabilities).

        33.       Emily was also required to attend a USU orientation meeting in June of

 2018, where Defendant USU divided students from their families for the day—with

 Sarah Bodily staying with and instructing parents and Sue Reeves working with the

 students—and took the prospective students through campus independently, and

 performed activities with the prospective students for the duration of the day.

        34.       It was further indicated at both orientation meetings that mentors would be

 assigned to each member of the AE Program.

        35.       During the orientation meeting, Mrs. Arthur inquired of Sarah Bodily how

 many prior students had failed to complete the AE Program and was informed that only

 one student had failed to complete the program.

        36.       At this time, Mrs. Arthur further inquired privately of Sarah Bodily whether

 there were any concerns on the part of AE that Emily was not fully prepared to attend
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.124 Page 9 of 35




 USU as part of the AE Program. Sarah informed Julie that the AE Program would not

 have accepted Emily unless she was ready to be there.

        37.    While Julie was meeting with Sarah Bodily, Sue Reeves had taken the AE

 Program students on a series of activities around campus. Emily fully participated in

 each of these activities, and at no point were any concerns raised about Emily’s

 participation in the AE Program.

        38.    At the June USU orientation meeting, the parents were informed that, on

 the Sunday before the AE Program participants begun their connections courses, there

 would be one final meeting between the parents, the students, and the AE Program staff

 to cover any additional concerns the parents might have, answer any questions, and be

 assigned their mentors.

        39.    Throughout the summer of 2018, Emily participated in the common

 freshmen reading assignment, wherein, among other things, she was required to read and

 report on a college level novel. Emily also was required and did participate in weekly

 video conferences with Defendants Sarah Bodily, Jeff Sheen, and Sue Reeves, who

 would ask questions and engage in discussions with Emily about her assignments.

        40.    With the help of her parents, Emily moved into her designated dorm. Emily

 arrived approximately one (1) week before actual classes started, to participate first in the

 Aggies Elevated Base Camp, where students were given their courses to attend, campus

 was navigated, etc.; and then in the required “connections course,” required of all
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.125 Page 10 of 35




 beginning students. Emily’s parents arrived, trusting in the supports that Defendant USU,

 Jeff Sheen, Sarah Bodily, and Sue Reeves had promised would be provided to Emily.

 Such included a second-year AE Program student as Emily’s dorm companion; a mentor

 to help Emily navigate the campus and classes; and tutoring to help Emily complete her

 assignments.

         41.    On Emily’s arrival, Defendants had not assigned Emily a mentor; had not

 provided for any anticipated tutoring; and had provided Emily with a first-year AE

 Program student roommate who was not capable of helping Emily to acclimate to the AE

 Program.

         42.    Further, on the Saturday Emily arrived, no technical support was available

 to assist Emily in moving in to her dormitory. Specifically, as part of Emily’s daily

 routine, Emily used a Google Home Mini to help her maintain a schedule, wake up at

 appropriate times, dress appropriately for the weather, and generally stay focused and on

 task.

         43.    Because no tech support was available, and because of the security

 technology used by USU, Emily was unable to install her Google Home Mini.

         44.    On the Sunday before orientation week, AE Program participants had been

 told that there would be a dinner for AE Program students, where students were to be

 introduced to their mentors. Parents arrived with their new and excited students, only to

 find the facilities where the dinner was intended to take place locked. Eventually Sue
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.126 Page 11 of 35




 Reeves arrived, placed a box of pizza onto a table without plates, utensils, or beverages,

 and invited everyone to eat. Emily’s parents were told this was her final goodbye to her

 parents. No instructions were provided to Emily regarding campus, dorm life, classes,

 etc.   Further, AE Program staff did not communicate with parents regarding their

 students, and further congregated to the side of the activities, failing to answer questions

 or address concerns raised by the parents.

        45.    During the course of the dinner, Mrs. Arthur informed Defendant Sarah

 Bodily of the necessity for Emily’s Google Home Mini to be properly installed and

 functioning in order to allow Emily to succeed in her orientation program. Defendant

 Sarah Bodily promised Mrs. Arthur and Emily that there would be a session early

 Monday morning where all the AE Program students would receive help in setting up the

 technology they needed to be successful. It was further represented that during that

 session Emily’s Google Home Mini would be set up properly.

        46.    On leaving campus, Emily’s father remarked how worried he was about

 Emily with the lack of support being provided. However, Emily’s parents determined to

 trust the assurances of the Defendants that these supports would be promptly provided by

 the very following morning.

        47.    None of the long-promised supports were provided. No members of the

 AE Program arrived on Monday morning to install the Google Home Mini, and no

 mentor was assigned to assist Emily in traversing campus. Instead, Mrs. Arthur called
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.127 Page 12 of 35




 Emily on Monday morning to ensure that she was awake and prepared to participate in

 her AE Program Base Camp Course, and Emily traveled to the AE Program building by

 herself to join the other AE Program students.

        48.    Emily successfully attended and fully participated in the AE Program Base

 Camp Course on both Monday and Tuesday, despite the failure of Defendants to provide

 the necessary, promised support. Each day, Mrs. Arthur would call Emily and ensure that

 she was awake and to all her classes on time, as Emily still had not received the promised

 assistance in installing her Google Home Mini.

        49.    Throughout the week, Mrs. Arthur called Emily’s dorm resident assistant

 for an accommodation, to simply knock on Emily’s door to ensure that Emily had gotten

 up to go to class. The RA informed Mrs. Arthur that such was not allowed.

        50.    On numerous occasions, the AE Program scheduled an appointment for

 Emily to meet staff at the AE Program building for the purposes of installing her Google

 Home Mini. However, each time these appointments were scheduled at a time that Emily

 was scheduled to still be in her connections course.

        51.    On Tuesday, August 21, 2018, Emily attended a school-sponsored dance.

 There was no known incident of concern, and Emily returned to her dorm. Further, on

 Wednesday, Mrs. Arthur received a text from Emily’s connections course professor’s

 assistant. The assistant informed Mrs. Arthur that Emily was in the professor’s class, but

 that the AE Program failed to inform the necessary people, and those providing
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.128 Page 13 of 35




 instruction and assistance to the students did not know “what to do” with Emily. They

 had never had a student with Down syndrome, asserted the professor’s assistant. “Can

 she read, can she write?”

         52.   On Wednesday, August 22, 2018, Emily participated in an evening “dine-

 around” activity, visiting different eateries in Logan, Utah, with her peers. There was no

 known incident of concern, and Emily returned to her dorm.

         53.   On Thursday, August 23, 2018, Emily went with her peers to an “escape-

 room” activity. There was no known incident of concern, and Emily returned to her

 dorm.

         54.   On Friday, August 24, 2018, Emily did not get up in time. Defendant still

 had not provided Emily with tech support for her Google Home Mini. When Emily did

 not present for class, Defendant Jeff Sheen went to Emily’s dorm. In the meantime,

 Emily had awoken, gotten ready, and rushed past Defendant Sheen to get towards class.–

         55.   Defendant Sheen stopped Emily, and proceeded to lecture Emily about

 proper use of alarms and getting to class on time. Defendant Sheen later reported to Mrs.

 Arthur “I talked to Emily and told her what she needs to be doing.” Mrs. Arthur retorted

 back to Sheen that Emily’s Google Home Mini needed to be set up still. Defendant Sheen

 responded that he had told Emily what she needs to do, and “I should not have to go over

 to the dorm and wake her up and take care of her.”
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.129 Page 14 of 35




        56.   Though Defendant USU, Defendant Sheen, Defendant Sarah Bodily, and

 Defendant Sue Reeves had all promised that Emily would be given support in installing

 her Google Home Mini days ago, Defendants instead resorted to asking Mrs. Arthur to

 come up that coming Saturday, August 25, 2018, to set up the Google Home Mini

 herself.

        57.   During the course of Mrs. Arthur’s conversation with Defendants on

 Friday, August 25, 2018, Defendants at no point indicated that Emily had in any way

 acted inappropriately, or that there were concerns about Emily’s ability to fully complete

 the AE Program. Instead, Defendants indicated that this would be a simply, routine visit

 for Mrs. Arthur, with Defendant Sheen going so far as to invite Mrs. Arthur to “have ice

 cream” when she arrived on campus the next morning.

        58.   Mrs. Arthur arrived at Defendant USU’s facilities for the purposes of

 installing Emily’s Google Home Mini, but on arrival instead received a request to come

 to a meeting. Defendants Sheen and Reeves were present.

        59.   For approximately 3 hours, Defendants proceeded to tell Mrs. Arthur that

 Emily was not ready for college. Mrs. Arthur was told, for the first time, that Emily had

 failed to present to class on time, and to attend required meetings. Defendants also told

 Mrs. Arthur, for the first time, that during the prior night at a dance, the Director of

 Student Retention Heidi Kesler had physically taken ahold of Emily, and removed her

 from the dance. All that Defendants knew was that according Kesler, Emily was dancing
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.130 Page 15 of 35




 ‘inappropriately’.   Defendants did not know or understand what ‘inappropriately’

 entailed, and in reality, Emily was merely dancing like her peers, which made Kesler

 “uncomfortable.” So speedy was Emily’s removal that Emily left some of her personal

 items inside the dance hall, and had to return to recover them.

          60.   During the course of the meeting, Defendant Sheen indicated when asked

 what ‘inappropriately’ meant that “we can only assume she [Emily] was grinding on

 boys”.     Further Defendant Sheen represented to Mrs. Arthur that the AE Program

 functioned solely by the “grace of the University.” Defendant Sheen further indicated

 that Emily’s presence on campus risked the continued existence of the AE Program, and

 Defendants collectively requested that Emily be taken home.

          61.   Defendants further represented that Emily presented a “safety issue” to

 herself, and attempted to characterize their request that Mrs. Arthur remove Emily from

 USU as a “safety concern”.

          62.   Before the August 25, 2018 meeting, even on the extremely limited

 information they had, Defendants predetermined to immediately dismiss Emily from the

 AE Program. Defendant Sheen wrote, including all of the individual Defendants, it is

 “our intentions to release Emily from the program at this time.”

          63.   Desperate to dissuade Defendants and thereby avoid the damage it would

 cause Emily, Mrs. Arthur pleaded for lenience.
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.131 Page 16 of 35




        64.    Defendants indicated that they could potentially allow Emily to continue to

 participate in the AE Program, but that doing so would require Emily to enter into a

 ‘behavior contract.’

        65.    The behavior contract was extremely punitive in nature, and sought to

 punish Emily for the very accommodations that Defendant had failed to provide.

 Specifically, Emily was to present to class on time. If she failed to do so, the consequence

 was expulsion.

        66.    Emily also would be required to send text messages or “check ins,”

 which messages had to be sent by Emily to three (3) separate individuals, every day,

 morning, and afternoon. If Emily failed to do so, the consequence was expulsion.

        67.    Emily was also forbidden from looking at her phone, for any duration of

 time during any class. If Emily failed to ‘stow’ her phone away, the consequence was

 expulsion.

        68.    Incongruently, Defendants required Emily “will not ignore calls/texts/e-

 mails from people who are trying to reach her.” Any single failure to respond would

 similarly result in expulsion.

        69.    Furthermore, Emily was not allowed to have physical contact with any

 person. If any person, instructor or staff provided “feedback” as to such behavior, Emily

 was to “stop the behavior immediately and apologize.” Furthermore, “She will not turn
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.132 Page 17 of 35




 away or hide her face when receiving such feedback.” Failure to comply would, again,

 result in expulsion.

        70.    As to dancing, Defendants required that if Emily was alone in her room she

 could “dance like nobody’s watching, whatever that looks like and means to her[.]”

        71.    But if Emily was “in a public place,” then Emily would be required to

 “dance like somebody might be offended by her moves.” Defendants never provided any

 indication as to what this meant.

        72.    Furthermore, Defendants demanded, that if any additional report was

 received by university staff, indicating that in their “professional opinion” Emily lacked

 basic understanding of safety for herself or others, then “the probationary period will end

 immediately and Emily will be dismissed from Aggies Elevated for the year with no

 further notice.”

        73.    The following Monday, August 27, 2018, at 1:00 PM, Mrs. Arthur received

 a call from Defendants requiring her to be available for a 3:00 PM telephone conference.

        74.     During the conference, Defendant Bodily, who was teaching Emily’s

 connections class, reported that Emily was fiddling with her bra strap during class and

 inadvertently exposed “a little bit of skin and her bra.” Defendant Bodily, however, later

 told others that Emily’s had inadvertently exposed her entire breast, and she had to escort

 Emily out of the classroom and to the restroom. However, students in the class confirm
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.133 Page 18 of 35




 that in reality, Bodily took Emily to the door, pointed down the hall and told Emily to

 “fix her bra if she has a problem.”

        75.    At the conclusion of that conference, Mrs. Arthur was instructed to come

 pick Emily up. Mrs. Arthur informed AE Program staff that she was working that day,

 and would not be available until the next day.       Further, Mrs. Arthur informed AE

 Program staff that if it was their intent to remove Emily from the AE Program, they

 would need to inform her themselves.

        76.    The following day, when Mrs. Arthur arrived at USU, she was immediately

 ushered into a conference with Defendant Bodily, Defendant Reeves, Defendant Sheen,

 and Defendant Slocum.       During the course of this conference, Defendant Slocum

 indicated that Emily had “disrobed” in class, and that this was not the first time that

 Emily had “disrobed” in a public environment.

        77.    Defendant Slocum, during the course of the meeting, made several

 references to the “danger” Emily presented to herself. He indicated that Emily’s behavior

 was “inviting boys to do terrible things to her” and that her behavior was likely to cause

 her to be “dragged into a stairwell” by a predator. He also indicated during the meeting

 that he was aware that “downs kids” were prone to disrobing.

        78.    The reality, however, was that Defendants were woefully unprepared to

 provide a TPSID program to Emily.
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.134 Page 19 of 35




       79.    Emily was a qualified recipient of Defendant USU’s programs, services,

 and activities, and Defendant nonetheless repeatedly disciplined Emily, expelling her

 because she was a disabled person. Emily had done nothing wrong. Rather, because

 Emily was significantly disabled, Defendants and others at Defendant USU’s facilities

 were uncomfortable seeing Emily in their college setting.

       80.    By way of examples, in addition to the above, before Heidi Kesler

 physically restrained Emily and removed her from the dance, Kesler approached the

 dance DJ, and asked, fully and completely ignoring Emily who was sitting well within

 hearing range, why Emily was not dancing. The DJ responded that Emily was simply

 waiting for a song that she liked, and had requested. Yet, Kesler did not see fit to ask

 Emily or engage with Emily, but instead presumed her to be incompetent of any ability to

 even converse. Further, later during the dance, when Kesler determined that Emily was

 dancing in a ‘problematic’ manner, rather than approaching Emily and requesting that she

 change her behavior, as Defendant Kesler would presumably have done with any other

 USU student, Defendant Kesler instead attempted to dance besides Emily, which caused

 Emily to be concerned for her safety. Further, when Defendant Kesler removed Emily

 from the dance, she did not communicate to Emily who she was, why she was removing

 Emily from the dance, nor allow her any time to communicate with her friends that Emily

 had arrived with that she was being returned to her dorm.
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.135 Page 20 of 35




        81.    Similarly, after Defendant USU expelled Emily from the University, Mrs.

 Arthur shared with Defendant Slocum a letter Emily had written, expressing her feelings

 and emotions after being rejected from USU. Defendant Slocum responded “I had no idea

 she was so articulate.”

        82.    In addition, Defendant USU indicated to Mrs. Arthur that Emily would be a

 good candidate for re-admission to the program as long as she met “certain

 requirements”. To this day, Defendants have failed to provide concrete examples of what

 requirements Emily would be required to meet before Emily could be re-admitted to the

 program.

        83.    In addition, Defendant Slocum, in his letter outlining why Emily was

 removed from the AE Program, cited “multiple instances” where Emily allegedly

 “disrobed.” This was later changed to clarify the reality of the situation, but only after

 significant effort on the part of Mrs. Arthur.

        84.    The simple reality is that Defendant USU wanted the TPSID grant funding,

 but did not want to, and refused to, provide the work and supports required to effectuate

 the purpose of the TPSID funding.

        85.    Despite promising several accommodations as part of the AE Program,

 including mentor and tutors trained in working with persons with Down Syndrome like

 Emily, guides trained in working with persons with Down Syndrome to assist the

 students in navigating campus, support for necessary accommodations identified on a
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.136 Page 21 of 35




 student by student basis (including the Google Home Mini), professors and aids who

 were informed about the specific requirements of working with persons with Down

 Syndrome, classrooms that were fully equipped to address the special needs of persons

 with Down Syndrome, and other accommodations advertised by the AE Program, the AE

 Program entirely failed to provide any of the above listed accommodations, and further

 directly exposed Emily to an environment that was entirely unequipped to provide the

 necessary support and accommodations for her. Despite receiving significant federal

 funding to enable persons with Down Syndrome like Emily to attend college, the AE

 Program failed to take even the most basic steps to provide reasonable accommodations

 to allow Emily to participate in USU’s programs.

        86.    Upon information and belief, the failure of the AE Program to provide even

 the most basic of accommodations has required Think College, the non-profit

 organization that administers TPSID, to institute entirely new robust accreditation

 procedures to prevent situations like Emily’s from occurring in the future.

        87.    As for Emily, she went into a deep depression. She locked herself in her

 room, refused to socialize, refused to pursue work, and refused to undertake the very

 goals that she had so soon prior thereto cherished and looked forward to. The dark cloud

 of Emily’s severe distress and depression hung over her family and household for nearly

 a year, wherein Emily would on a daily basis refer to the deep injury Defendant USU had

 inflicted by expelling her from school.

                              FIRST CAUSE OF ACTION
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.137 Page 22 of 35




                      VIOLATION OF THE REHABILITATION ACT

          88.    Plaintiff hereby incorporates each and every of the preceding paragraphs as

 if set forth fully herein.

          89.    Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, provides that: No

 otherwise qualified individual with a disability in the United States, as defined in section

 705(20) of this title, shall, solely by reason of her or his disability, be excluded from the

 participation in, be denied the benefits of, or be subjected to discrimination under any

 program or activity receiving Federal financial assistance or under any program or

 activity conducted by any Executive agency or by the United States Postal Service.

          90.    Emily was born with Down syndrome, and is qualified to receive

 Defendant USU’s programs, services, and activities. As to Emily, Defendant, a public

 entity who receives Federal financial assistance, was required to comply with the

 Rehabilitation Act.

          91.    As a condition to receipt of Federal financial assistance, Defendant was

 required to admit to the AE Program students whose disability resulted in significant

 limitation in intellectual and cognitive functioning and adaptive behavior as expressed in

 conceptual, social, and practical adaptive skills. 4

          92.    As a condition to receiving Federal financial assistance, Defendant was

 required to ensure that at least fifty-percent (50%) of class time enjoyed by students

 within the AE Program was spent in the typical class setting with non-disabled peers. In

 4
     See https://www2.ed.gov/programs/tpsid/tpsid-2010-competition-faqs.pdf (03/23/2020).
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.138 Page 23 of 35




 violation of this Emily was only enrolled in one class with typical peers. Furthermore,

 she was forced to un-enroll in this singular class.

        93.    As a condition to receiving Federal financial assistance, Defendant was

 required to comply with Section 504 of the Rehabilitation Act, and was thereby

 prohibited from discriminating against disabled students, and was affirmatively required

 to provide reasonable accommodations to ensure that disabled students could

 meaningfully enjoy the programs, services, and activities being offered by Defendant.

        94.    The Defendant intentionally discriminated against Emily. Because Emily

 had a significant disability, Defendant admitted Emily to the AE Program, but only on a

 “provisional basis.” Emily satisfied each of the qualifications for admittance to the AE

 Program.

        95.    In contrast, Defendant does not “provisionally” accept nondisabled students

 who otherwise qualify for Defendant’s programs, services and activities.

        96.    The Defendant also knew that Emily required reasonable accommodations,

 including but not limited to, living supports in the dormitory; tutoring supports; mentor

 support; and technological assistance. Defendant did not provide the accommodations.

        97.    Rather than provide Emily with accommodations, Defendant, through its

 employees and representatives, repeatedly made clear that Emily’s disability made them

 uncomfortable. Whether it was the fact that she danced like other nondisabled students,
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.139 Page 24 of 35




 or whether it was the fact that she was oblivious to her fiddling with the strap of her bra,

 it was Emily’s disability and solely her disability that made Defendant uncomfortable.

        98.    And so as a result, Defendant subjected Emily to a version of college

 discipline that was wholly unlike that experienced by nondisabled students.

        99.    If Emily was late to class, even once, she would be dismissed. If Emily

 engaged in any human-to-human contact, she would be dismissed. If Emily failed to

 respond to any call, text, or voicemail, she would be dismissed. And if Emily used her

 phone in class, even once, she would be dismissed.

        100.   The intentional nature of the Defendant’s discrimination is further shown

 by express statements by Defendant’s employees and representatives. Namely, Emily had

 to provide notices if she was “running late, lost, whatever.” Similarly, when alone “she

 can dance like nobody’s watching, whatever that looks like and means to her.” These

 written statements both evidenced discriminatory intent, aimed at Emily, demeaning and

 disciplining her for nothing but her disability. Similarly, if in public, Emily would have to

 “dance like somebody might be offended by her moves.” (emphasis). Implicit in this the

 Defendant’s requirement upon Emily was the assertion that because Emily was disabled,

 she had to be “extra careful” not to offend anyone with her dancing.

        101.   As a result of Defendant USU’s intentional discrimination against Emily,

 Emily was degraded, dehumanized, and humiliated. She suffered emotional distress, pain,
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.140 Page 25 of 35




 and suffering. Emily was also denied the benefits of a federally funded transition into

 higher education and equally important, independent living.

        102.    The full amount of Emily’s damages, both general and special in character,

 are to be determined at the time of trial.

                     SECOND CAUSE OF ACTION
      DISCRIMINATION BASED ON DISABILITY – TITLE II OF THE ADA

        103.    Plaintiff hereby incorporates each and every of the preceding paragraphs as

 if set forth fully herein.

        104.    Plaintiffs restate the prior allegations, incorporating them herein by

 reference as if restated with full force and effect.

        105.    Defendant USU is subject to the requirements of Title II of the Americans

 with Disabilities Act (“ADA”). Said Defendant is an instrumentality of the state of Utah,

 and also receives funding from one or more federal sources in providing educational

 programs, activities, and services to the public.

        106.    Plaintiff is a “qualified individual with a disability” as defined by 42 U.S.C.

 § 12131(2). As set forth supra, Plaintiff was a student of Defendant, and is both

 physically and cognitively disabled.

        107.    The ADA and its implementing regulations require that accommodations be

 provided so that qualifying persons with disabilities can meaningfully have equal access

 to the services, programs, and activities provided by a public entity.
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.141 Page 26 of 35




        108.   Defendants knew Emily was disabled, and Defendant knew that for Emily

 to meaningfully participate in and have equal access to Defendant’s services, programs,

 and activities, that Emily required one or more accommodations.

        109.   Defendant did not provide the accommodations.

        110.   As a result of Defendant’s denial of accommodations, Emily was excluded

 from Defendant’s services, activities, and programs. Indeed, the reasons for Emily’s

 dismissal, cited to by Defendant Reeves were that Emily was unable to manage her own

 schedule without technological assistance, which was the direct product of Emily’s

 disability; and that Emily reacted to discipline less maturely than her nondisabled

 counterparts, which again, was the direct product of Emily’s disability.

        111.   In addition to the lack of accommodations and resulting exclusion,

 Defendant’s discrimination also resulted in the affirmative removal of Emily’s rights,

 benefits, and enjoyments without due process of law. Defendant USU is a public entity,

 and though it provides its nondisabled students with due process before revoking a right,

 benefit, or enjoyment of Defendant’s services, activities, or programs, no such due

 process was provided to Emily.

        112.   Because of Defendant’s disability, without due process Defendant Heidi

 Kesler physically dragged Emily away from a school-sponsored dance for nothing

 more than ordinary, age-appropriate dance behavior. Because of Defendant’s disability,
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.142 Page 27 of 35




 Defendant predetermined to dismiss Emily, well before investigating, let alone providing

 Emily with any due process.

        113.   Furthermore, in addition to the lack of accommodations and resulting

 exclusion; and in addition to the Defendant’s removal Emily’s rights, benefits, and

 enjoyments absent due process of law; Defendant’s discrimination resulted in the

 unequal, unjust, and inhumane punishment of a student.

        114.   Defendant USU is a public entity, and as such takes steps to ensure that

 discipline meted out against its nondisabled students is fair, consistent, and reasonable. A

 nondisabled student admitted to USU does not get permanently dismissed because he or

 she arrives to orientation classes late. A nondisabled student admitted to USU does not

 get permanently dismissed if he or she utilizes his or her phone in class. A nondisabled

 student is not dismissed for failing to ‘check in’ twice a day with three (3) separate

 people per day.

        115.   Yet because Plaintiff Emily is disabled, her discipline was not a tardy;

 rather, it was dismissal. Her discipline was not a revocation of phone privileges during

 class; rather, it was dismissal. Indeed, the punishment was inhumane, requiring Emily to

 “check in” twice a day with three (3) separate people per day, all the while being fully

 aware that Emily lacked such ability absent the accommodations that Defendant was

 refusing to provide.
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.143 Page 28 of 35




        116.    Defendant violated the ADA and intentionally discriminated against

 Plaintiff.

        117.    Defendant did not perform any analysis of, and cannot show that providing

 Emily with her needed accommodations would result in a fundamental alternation of

 Defendant’s programs, activities, or services. See Townsend v. Quasim, 328 F.3d 511

 (9th Cir. 2003).

        118.    By failing to appropriately provide Emily with the accommodations,

 Defendant failed to provide services to Emily in the “most integrated setting”

 appropriate.

        119.    Denying Plaintiff the equal or same opportunity to receive the benefit(s) of

 Defendant’s programs, activities, and services, which are available to other qualified

 individuals, violates the ADA.

        120.    Defendant’s above acts and omissions were done intentionally, with willful

 misconduct, or with deliberate indifference towards Plaintiff’s rights as qualified disabled

 person. Such intent is, in addition to those matters set forth above, evidenced by the overt

 public humiliation and denial of equal access that Plaintiff received at Defendant’s hands,

 and by the false pretext provided by Defendant, that such discrimination and exclusion

 was to keep Plaintiff ‘safe’ and away from being “dragged under the stairwell” by an

 unknown predator.
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.144 Page 29 of 35




        121.    As a result of Defendant USU’s intentional discrimination against Emily,

 Emily was degraded, dehumanized, and humiliated. She suffered emotional distress, pain,

 and suffering. Emily was also denied the benefits of a federally funded transition into

 higher education and equally important, independent living.

        122.    The full amount of Emily’s damages, both general and special in character,

 are to be determined at the time of trial.

                            THIRD CAUSE OF ACTION
            FIFTH AND FOURTEENTH AMENDMENTS – 42 U.S.C. § 1983
                   (Individual Defendants and DOES 1 through 50)

        123.    Plaintiff hereby incorporates each and every of the preceding paragraphs as

 if set forth fully herein.

        124.    Plaintiffs restate the prior allegations, incorporating them herein by

 reference as if restated with full force and effect.

        125.    For all times relevant herein, Defendant Sarah Bodily is the Director of the

 Aggies Elevated Program, a.k.a. the AE Program.

        126.    For all times relevant herein, Defendant Timothy A. Slocum is the

 Department Head, and Defendants Jeff Sheen and Sue Reeves were staff within the AE

 Program.

        127.    After Emily’s 10:30am classes had ended, Defendant Reeves had Emily

 come to her office to review and sign the behavior contract. Defendant Reeves ensured

 that Emily came to review and sign the contract without parental support or legal

 representation.
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.145 Page 30 of 35




        128.   The behavior contract was intentionally humiliating and demeaning

 towards Emily’s disability. Examples of such discriminatory and demeaning language

 include: penalties if Emily is “running late, lost, whatever”; “she can dance like nobody’s

 watching, whatever that looks like and means to her”; and “she has to dance like

 somebody might be offended by her moves.” (emphasis).

        129.   To present the behavior contract to Emily without a legal or parental

 representative, and to do so in demeaning and humiliating manner, violated Emily’s due

 process rights as guaranteed under the Fifth and Fourteenth Amendments.

        130.   Defendants Slocum, Bodily, Sheen, and Reeves were all aware of the

 humiliating contract, had participated in its making, and had approved Reeves in giving

 Emily the proposed contract. Each of these Defendants also knew that the contract itself

 was a sham due process attempt. Days before giving Emily the contract to review, these

 same Defendants declared that it is “our intentions to release Emily from the program at

 this time.”

        131.   The behavior contract was itself a deprivation upon Emily’s life, liberty,

 and property, restricting her movements, and subjecting her to an immediate loss of

 enjoyment in the Defendant USU’s services, programs, and activities without any

 opportunity to contest the accusations raised against her.

        132.   Defendants, clearly violated Emily’s constitutional right to due process

 prior to the confiscation of her life, liberty, and property.
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.146 Page 31 of 35




        133.   Defendant Slocum, who dismissed Emily from the AE Program, did so in

 concert with the other above named individual Defendants. They did not provide Emily

 with due process; they did not provide Emily’s parents with any mechanism by which

 they might seek to enforce Emily’s rights. Therefore, Defendants’ dismissal of Emily,

 which was performed in concert, constituted a deprivation of Emily’s due process rights

 under the Fifth Amendment, as imputed to the States by the Fourteenth Amendment.

        134.   Defendant Kesler’s physical restraint and removal of Emily from the

 school-dance also constituted a deprivation of Emily’s liberty, without due process of

 law.

        135.   Furthermore, Defendants did not apply Defendant USU’s laws with

 equality. The TPSID program, as set forth under 20 U.S.C. §§ 1140f, et. seq., was created

 to promote the successful transition of students with intellectual disabilities into both

 higher education and independent living.

        136.   Defendant USU is a creature of the State. See U.C.A. §§ 53B-2-101, et.

 seq. As such, the Board is empowered to enact regulations “governing the conduct of

 university and college students, faculty, and employees.” Id. at § 53B-3-103(1).

 Furthermore, Defendant USU is empowered to enforce these regulations, to assess fees,

 fines, forfeitures, impose probation, suspension, or expulsion, or revoke privileges, refuse

 to issue certificates, or deny a student any degree or diploma. U.C.A. § 53B-3-103(4).
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.147 Page 32 of 35




        137.    By virtue of the Fourteenth Amendment of the United States Constitution,

 the enforcement of such regulations constitute a state action, no different than the

 enforcement of a law; which regulations constitute the basis by which a student’s liberty,

 property, and rights may be taken away.

        138.    Defendant Slocum violated the Fourteenth Amendment when he dismissed

 Plaintiff through the unequal application of the Defendant USU’s governing regulations.

 Defendant Kesler violated the Fourteenth Amendment when she physically restrained and

 removed Plaintiff from a school-sponsored dance through the unequal application of the

 Defendant USU’s governing regulations. And Defendants Slocum, Bodily, Reeves, and

 Sheen violated the Fourteenth Amendment when they subjected Plaintiff Emily to

 immediate dismissal absent compliance with vague, confusing, and impossible

 regulations.

        139.    Defendant USU does not dismiss its students for a single tardy. Defendant

 USU does not dismiss its students for a singular use of his or her phone during class.

 Defendant USU does not dismiss its students for dancing awkwardly. Defendant USU

 does not dismiss its students for a medical condition that might make another student feel

 uncomfortable. And Defendant USU does not allow untrained professors to render a

 professional opinion about whether a student’s medical condition renders that student

 incapable of receiving an education or being otherwise unqualified to receive Defendant

 USU’s services, activities, and programs.      Furthermore, Defendant USU has strict
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.148 Page 33 of 35




 policies and procedures in place regarding the process of dismissal, which were not

 followed in Emily’s case.

        140.   Under the Fifth and Fourteenth Amendments to the Constitution of the

 United States of America, each person’s life, liberty, and property are protected by due

 process of law and the equal protection of such laws.

        141.   Defendants’ conduct, as set forth above, was in violation of the Fifth

 and Fourteenth Amendments of the United States Constitution, and as set forth above was

 committed intentionally against Emily to the deprivation of her life, liberty, and property.

 As set forth above, Defendants’ other reasons for engaging in such deprivations are

 pretextual, and were at the least committed with reckless disregard for Plaintiff’s well

 known federal rights under the United States Constitution.

        142.   As a result of the Defendants violation of Emily’s constitutional rights,

 Emily has been damaged. She was degraded, dehumanized, and humiliated. She suffered

 emotional distress, pain, and suffering. Emily was also denied the benefits of a federally

 funded transition into higher education and, equally important, independent living.

        143.   The full amount of Emily’s damages, both general and special in character,

 are to be determined at the time of trial.

                               DEMAND FOR JURY TRIAL

        144.   Plaintiff demands a jury trial.

                                  PRAYER FOR RELIEF
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.149 Page 34 of 35




        145.   Plaintiff respectfully requests that this Court enter Judgment in favor of

 Plaintiff and against Defendants for the following:

     a. Special damages;

     b. General damages;

     c. Declaratory relief consistent with that relief requested herein;

     d. Prejudgment interest;

     e. Post judgment interest;

     f. Attorney’s fees as allowable under contract, law, or otherwise; and

     g. Any other relief that the Court deems just and equitable under the circumstances.

     DATED this 15th day of October, 2020.

                                                   BEARNSON & CALDWELL, LLC


                                                   /s/ Aaron K. Bergman
                                                   Aaron K. Bergman
                                                   Attorney for Plaintiff
Case 2:20-cv-00540-JNP-DBP Document 30 Filed 10/15/20 PageID.150 Page 35 of 35




                             CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of October, 2020, a true and correct copy of

 the foregoing FIRST AMENDED COMPLAINT & JURY DEMAND was delivered to

 the following persons via email and/or e-filing:


        Darin B. Goff
        Kyle Kaiser
        Section Director, Civil Rights Section
        Litigation Division
        Utah Attorney General's Office
        Email: dgoff@agutah.gov
        Email: kkaiser@agutah.gov



                                                    /s/Aaron K. Bergman
                                                    Aaron K. Bergman, attorney
